NO. 12-22-00144-CV

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                                 TYLER, TEXAS

                                                        §       APPEAL FROM THE
 IN THE INTEREST OF D.D.,
                                                        §       COUNTY COURT AT LAW
 A CHILD
                                                        §       CHEROKEE COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
       V.W. appeals the termination of her parental rights. Her counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                   BACKGROUND
       V.W. is the mother of D.D. and A.D. is the child’s father. 1 On September 28, 2021, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of a child, for conservatorship, and for termination of V.W.’s and A.D.’s parental rights.
The Department was appointed temporary managing conservator of D.D., and the parents were
allowed limited access to, and possession of, D.D.
       The evidence at trial showed that V.W. failed to successfully complete a substance abuse
counseling program, failed to attend parenting classes, and did not attend individual counseling
and a parenting collaboration group. The evidence also showed that V.W. executed an irrevocable
affidavit voluntarily relinquishing her parental rights in a previous proceeding brought by the
Department, and the trial court overruled V.W.’s objection to consideration of the affidavit.




       1
           A.D. is not a party to this appeal.
         At the conclusion of the trial, the trial court found, by clear and convincing evidence, that
V.W. executed an irrevocable affidavit of relinquishment of parental rights and failed to comply
with the provisions of a court order that specifically established the actions necessary for V.W. to
obtain the return of D.D., and that termination of V.W.’s parental rights is in D.D.’s best interest.
See TEX. FAM. CODE ANN. § 161.001(b)(1)(K), (O), (2) (West 2022). Based on these findings, the
trial court ordered that the parent-child relationship between V.W. and D.D. be terminated. This
appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         V.W.’s counsel filed a brief in compliance with Anders, stating that he diligently reviewed
the appellate record and is of the opinion that the record reflects no reversible error and that there
is no error upon which an appeal can be predicated. This Court has previously held that Anders
procedures apply in parental rights termination cases when the Department has moved for
termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2004, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v. State,
904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have carefully
reviewed the appellate record and counsel’s brief. We find nothing in the record that might
arguably support the appeal. 2 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs., 160
S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied).




          2
            Counsel for V.W. certified that he provided V.W. with a copy of the brief and informed her that she had the
right to file her own brief and took concrete measures to facilitate her review of the record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); In the Matter of C.F., No. 03-18-00008-CV, 2018 WL 2750007, at *1
(Tex. App.—Austin June 8, 2018, no pet.) (mem. op.). V.W. was given the time to file her own brief, but the time for
filing such a brief has expired, and we have not received a pro se brief.


                                                          2
                                                  DISPOSITION
         We agree with V.W.’s counsel that the appeal is wholly frivolous. In In re P.M., the Texas
Supreme Court held that the right to counsel in suits seeking the termination of parental rights
extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition for
review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Accordingly, counsel’s obligations to V.W.
have not yet been discharged. See id. If V.W., after consulting with counsel, desires to file a
petition for review, counsel should timely file with the Texas Supreme Court “a petition for review
that satisfies the standards for an Anders brief.” Id.; see A.C. v. Tex. Dep’t of Family & Protective
Servs., No. 03-16-00543-CV, 2016 WL 5874880, at *1 n.2 (Tex. App.—Austin Oct. 5, 2016, no
pet.) (mem. op.). Accordingly, we affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered August 10, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 10, 2022


                                         NO. 12-22-00144-CV


                             IN THE INTEREST OF D.D., A CHILD



                                Appeal from the County Court at Law
                       of Cherokee County, Texas (Tr.Ct.No. FM2100381)

                    THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that the decision be certified to the court below for
observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.